Title: Abigail Adams to John Quincy Adams, 25 May 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Boston May 25 1796
          
          I came into Town Yesterday with your Father, and was surprizd to find mr Gore upon the point of Sailing for England. I had lookt for

him at Quincy before he went, but being himself Hurried and having but just returnd from Philadelphia, he had not Time to come out. Mrs Gore accompanies him. mr Tudor is also Passenger in the same vessel with many others from this place.
          It will be needless to say any thing to you upon politicks as mr Gore can give You every information on that head, both as they Regard our National affairs, & of this particular State. Boston appears desirous of making ample attonement for its past folly and Rashness. the Representation of this Town you will learn is quite federal. Codman otis and your old Friend Cooper are of the Number.
          I wrote you a Day or two since by a vessel which saild last week. since the Date of that I have to acknowledge the Receit of yours March 30th
          accept My thanks for the papers, and Books. O what a Tragedy!
          by the repeated hints in Your Letters I am persuaded to believe … I will Speak out if you will not. it is one of the Miss Johnstones who has become Your Flame. have I not guest right? yet not a Lisp from any one but your self have I heard. You have Years sufficient to judge for yourself, and whom you call yours Shall be mine also. only weigh well. consider maturely of the most important action of Your Life.
          our Friends in Town are all well. Your Father will write You soon. many vessels are up for England. I shall write to Thomas by a vessel going to Hamburgh. mr Gore will no Doubt hint to You, an event contemplated. Should it take place, and an other event also, You will have less reason to expect promotion than you now have. your reasons for being Satisfied with your situation at the Hague, and giving that mission a preference to others more elevated, are such as bespeak the man of Modesty, possesst of a high sense of what is Due to others.
          My Love to Thomas. poor fellow how my Heart acks for his Sufferings. I hope he did not lose the use of his Limbs. I have not had a line from him since early in December
          your Brother & Sister were well when last I heard from them.
          our Boston Friends desire to be rememberd to you. Mary Carter is married to a mr Cutts of Portsmouth, and Mary storer to a mr Johnstone of N York—
          I received a Letter from your Aunt Peabody. she writes in good Spirits, has a kind affectionate Husband, begs to be rememberd to you and your Brother, and thanks You most sincerely for your kindness to William. he conducts with much prudence and will get

through colledge with the kind assistance of his Friends, the Friends of his Mother. his Fathers relations have never concernd themselves about him. adieu Young Johnstone was well yesterday. I shall see him to Day yours affectionately
          
            A A.
          
        